Citation Nr: 1139771	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to an initial compensable rating before August 30, 2010, and an initial rating higher than 10 percent from August 30, 2010, for regurgitation of the aortic, mitral, and pulmonic valves.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In July 2010, the Board remanded the claim for additional development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).    

While on appeal, in a rating decision in June 2011, the RO increased the initial rating for the service-connected regurgitation of the aortic, mitral, and pulmonic valves to 10 percent, effective August 30, 2010.  The Veteran continues his appeal for higher initial ratings for the disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2010 on VA examination, the claim for increase for proctalgia fugax was raised by the record, and the claim is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of current prostatitis.

2.  Before August 30, 2010, regurgitation of the aortic, mitral, and pulmonic valves was shown to be asymptomatic with no activity restrictions on a workload of greater than 6 METs (metabolic equivalents) without a requirement for continuous medication.

3.  From August 30, 2010, regurgitation of the aortic, mitral, and pulmonic valves is manifested by an estimated MET greater than 7 but less than 10 without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  


CONCLUSIONS OF LAW

1.  Prostatitis is not due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for an initial compensable rating before August 30, 2010, and an initial rating higher than 10 percent from August 30, 2010, for regurgitation of the aortic, mitral, and pulmonic valves, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7000 (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  






Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for prostatitis, the RO provided pre-adjudication VCAA notice by letter, dated in January 2007.  The notice included the type of evidence to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during active service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during active service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a claim for service connection). 




On the claim for higher initial ratings for regurgitation of the aortic, mitral, and pulmonic valves, where, as here, service connection has been granted and initial disability ratings and effective dates have been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision in rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2066); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained service treatment records and private treatment records specified by the Veteran, including the records from Providence Kodiak Island Medical Center and Kodiak Island Medical Associates.  He has not identified any additionally available evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103(A)(d).  The Veteran was afforded VA examinations in March 2007 and in August 2010 with an addendum report filed in November 2010.  

The Board finds that the VA examinations and opinions obtained are adequate to decide the claims as the examinations are predicated on a review of the Veteran's history and physical examinations, which describe the disabilities in sufficient factual detail, which can be applied to the legal theories of the case and to the rating criteria.  


See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  




Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Facts and Analysis

The Veteran claims that he has chronic, recurrent prostatitis that had onset during service.  He asserts that service treatment records show that he had prostatitis and that he has been treated for the condition after service.  

The Veteran served on active duty from December 1982 to October 2006.  During that period service treatment records show that at various times from 1986 to 1989, he was diagnosed with epididymitis or prostatitis after complaints of lower quadrant pain.  After complaints of hematuria, he underwent a cytoscopy in February 1993, with the sole finding of mild prostatitis with mild inflammation.  The diagnosis was hematuria probably secondary to prostatitis.  

In August and September 1997 and then again in December 1997, the Veteran was seen by a civilian doctor.  In August 1997, it was noted that the Veteran had acute prostatitis on examination.  On follow-up a few weeks later in September 1997, the assessment was probable resolving prostatitis.  In December 1997, it was noted that the Veteran had been diagnosed with prostatitis and that it had become better on antibiotics but then worsened again.  The diagnoses included prostatitis.  He was prescribed another course of antibiotics.  In November 1998, it was noted that the Veteran had had extensive evaluation by an urologist for possible chronic prostatitis, but that the disease did not seem to be present.  




Other service treatment records show lower quadrant pain and peri-rectal pain, for which a differential diagnosis of prostatitis (versus epididymitis versus diverticulitis) was given in April 1998 and a prostatitis by history was given in August 1998.  In June 1998, it was noted that the Veteran had complained of recurrent anal pain that several physicians stated was prostatitis.  He was evaluated in October 1998 for his history of rectal pain and the assessment was that the symptom pattern may represent proctalgia fugax.  

The Veteran was discharged from service in October 2006, and since discharge the records do not support the Veteran's claim that he has a prostate disorder that is related to service.  In fact, there is no definitive evidence confirming the presence of prostatitis.  As will be discussed, current urinary complaints are attributed to his service-connected proctalgia fugax.  

At the time of a VA general medical examination in March 2007, the Veteran's prostate was normal in size and was smooth and nontender.  In the diagnoses, the examiner remarked that prostatitis was not evident.  

At the time of a general physical examination for the U.S. Coast Guard Merchant Marine in December 2007, there were no complaints or findings of prostatitis.  In December 2008, the Veteran was seen at Kodiak Island Medical Associates with a complaint of left lower quadrant pain off and on for the past two weeks, which sometimes radiated to the rectum.  He sometimes had a feeling of urgency and sometimes dysuria when he voided.  He reported having similar symptoms in service in 1998.  On examination, the prostate was close to normal size, and there was some pain in the left side of the prostate.  The assessment was prostatitis or prostadynia.  The plan was to treat with anti-inflammatories and antibiotics.  It is notable that the physician who diagnosed the Veteran in December 2008 did not have the record of the Veteran's history of genitourinary symptoms, as did the VA examiner in August 2010, who after a longitudinal review of the file was able to provide an explanation of the Veteran's urinary symptoms and that the prostate was not the likely cause of the pain and symptoms.  


The single, isolated diagnosis of prostatitis or prostadynia made in December 2008 should be viewed in context with the subsequent VA examiner's assessment, whereupon it becomes evident that the Veteran did not exhibit a present, chronic prostate disorder.  

In August 2010, the Veteran underwent a VA genitourinary examination to evaluate whether he had a prostate disorder and if so whether it was related to the in-service findings of prostatitis.  It was noted that he had had chronic pain episodes in the perineal/sphincter area for years.  He reported to having had to hold bowel and bladder movements while serving as a patrol boat driver in service.  The examiner noted that prescribed medication (Terazosin) was having no effect on the anal pain or urinary frequency.  The examiner noted the Veteran's history of prostatitis in service.  He noted the Veteran's current reported urinary symptoms.  

Upon examination, the Veteran's prostate was normal, which was noted in the final diagnosis.  The examiner added that there was no current evidence of prostatitis and that a diagnosis of proctalgia fugax was appropriate for the Veteran's symptoms affecting his urinary stream.  The examiner provided an extensive discussion of the symptoms affecting the Veteran's urinary function, and the examiner related such symptoms to pelvic diaphragm control and/or the diagnosis of proctalgia fugax rather than to a historical diagnosis of prostatitis.  He explained in detail his opinion that urinary symptoms were likely related to the proctalgia fugax and not to a prostate problem, referencing clinical findings during and after service.  He stated that, subsequent to service, the records were indicative of no further significant concerns for prostate abnormalities in the presence of ongoing complaints of urinary symptoms.  He noted that the Veteran's non-response to medications that typically treat prostate enlargement reflects that the only consistency in all of the past records as related to the Veteran's present urological symptoms appeared to be the condition of proctalgia fugax, which could cause the urinary symptoms that the Veteran described.  




As the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of prostatitis.  In the absence of proof of present disability, there is no valid claim of service connection for prostatitis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the Veteran's statements attributing his prostate disorder to service, although he is competent to describe symptoms such as pain and urinary difficulties, prostatitis is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether prostatitis was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

As the presence or diagnosis of prostatitis cannot be made by the Veteran as a lay person based on mere personal observation, which is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis.  


Where, as here, there is a question of the presence or a diagnosis of prostatitis, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of prostatitis in service or since service, the statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

To the extent the Veteran relates his current symptoms to prostatitis, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  

In this case, the question of a causal relationship between symptoms and a diagnosis of prostatitis, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on causation.  Therefore, the Veteran's statements are not competent evidence of a causal relationship favorable to the claim.

For these reasons, the preponderance of the evidence is against the claim that the Veteran has prostatitis related to an injury, disease, or event in service, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

II.  Higher Rating

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

From the effective date of service connection, regurgitation of the aortic, mitral, and pulmonic valves has been rated as noncompensable for the period before August 30, 2010, and 10 percent for the period from August 30, 2010, under 38 C.F.R. § 4.104, Diagnostic Code 7000.  









Under Diagnostic Code 7000, valvular heart disease is rated as follows:  A 10 percent rating is warranted when a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or, where workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown.  During active infection with valvular heart damage and for three months following cessation of therapy for the active infection, it will be rated 100 percent.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echo-cardiogram, or cardiac catheterization) resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent, it will be rated 100 percent. 

Note (2) to the code provides that when the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7000.







For the period before August 30, 2010, an initial compensable rating is not warranted under Code 7000.  At the time of a March 2007 VA general medical examination, the Veteran's history was reviewed, showing that he had traces of regurgitation at the pulmonic, aortic, and mitral valves, and the Veteran was advised to use prophylactic antibiotics before dental work.  Otherwise, his condition did not require continuous medication.  

In June 2009, the Veteran underwent a more specialized VA examination for the heart to evaluate his current level of severity.  Since his last VA examination, he reportedly visited the emergency room for chest pain on one occasion and a heart condition was ruled out.  He denied taking any medications for his heart.  In fact, he indicated that he was asymptomatic.  He denied any exercise induced chest pain, shortness of breath, leg edema, paroxysmal nocturnal dyspnea, syncope, or palpitations.  There was no history of syncope, fatigue, angina, dizziness, or dyspnea.  After a stress test (to evaluate METs), there were no limitations with activities and METs were calculated to be greater than 6.  Left ventricular ejection fraction was greater than 50 percent.  The heart size was normal.  There were no significant occupational effects of the heart condition and no effects of the problem on usual daily activities.  

Based on the foregoing clinical findings, the Veteran does not meet the criteria for a 10 percent rating under Code 7000.  That is, there is no evidence that continuous medication was required for the heart valve condition.  Further, a workload of greater than 6 METs is not shown to result in dyspnea, fatigue, angina, dizziness, or syncope.  Rather, the evidence of record indicates that the Veteran has not activity limitations.  

For the period from August 30, 2010, an initial rating higher than 10 percent is not warranted under Code 7000.  The sole medical report for this period consists of a VA heart examination report dated August 30, 2010, with an addendum report in November 2010. 



On that examination, the Veteran reported that he felt his heart skipping a beat at times.  He was constantly active around the house.  He did not take medication for his heart condition.  On examination, there was no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  A stress test was ordered, but the Veteran apparently did not show.  His heart size as determined by X-ray was normal.  The diagnosis of valvular heart disease was not found to have any effect on usual occupation, and there were no effects of the problem on usual daily activities.  The examiner stated that there were no symptoms or heart dysfunction related to the trace tricuspid regurgitation, trace aortic valve insufficiency, and trace pulmonic valve insufficiency cardiac valvular findings at that time.  He further elaborated that there were no significant limitations due to cardiac function with an estimated METs greater than 7 but less than 10 based on lifting and mobility activity tolerance around the house caring for his disabled adult son.  The estimate was given because the Veteran did not show for the stress test.  In the addendum report, the examiner stated that he contacted the Veteran, who was not aware of the appointment to undergo the exercise treadmill test (and echocardiogram).  The examiner explained that due to the difficult circumstances in which the Veteran was in relative to travel and communication, it was reasonable to estimate the Veteran's cardiac issues/abilities from past and recent available information.  

Thus, given the VA examiner's assessment of the estimated METs greater than 7 but less than 10, the current 10 percent rating under Code 7000 from August 30, 2010 is appropriate.  A higher rating is not warranted because the evidence clearly does not show a workload of 7 METs or less, or cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  

Consideration has also been given to the potential application of other rating criteria in 38 C.F.R. Part 4, but the criteria found in Diagnostic Code 7000 most closely describe the Veteran's disability level and symptomatology when compared with other criteria for evaluating diseases of the heart.



In conclusion, the Board has considered whether, since service connection was established, staged ratings may be assigned for separate periods of time based on the facts found, but the evidence shows that the regurgitation of the aortic, mitral, and pulmonic valves is appropriately rated as noncompensable, and no higher, for the period before August 30, 2010, and that it is appropriately rated as 10 percent disabling, and no higher, for the period from August 30, 2010.   

As the preponderance of the evidence is against the claim for higher ratings, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).









In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Code for valvular heart disease.  In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability with regard to the Veteran's regurgitation of the aortic, mitral, and pulmonic valves are encompassed by the Rating Schedule and the assigned schedular ratings are, therefore, adequate, and referral for an extraschedular rating is not required for the disability under 38 C.F.R. § 3.321(b)(1).   


ORDER

Service connection for prostatitis is denied.  

An initial compensable rating before August 30, 2010, and an initial rating higher than 10 percent from August 30, 2010, for regurgitation of the aortic, mitral, and pulmonic valves is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


